Citation Nr: 1805325	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to May 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that confirmed and continued denials of the claim sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In January 2014, the Veteran submitted correspondence in the form of a letter he sent his parents in 1951 from the US San Diego Naval Hospital.  While the letter itself is not entirely legible, the letter and its accompanying postmarked envelope establishes that the Veteran was present at the US San Diego Naval Hospital during 1951.  There is no indication in the claims file that these records were requested or received. 

In February 2017, the Veteran submitted correspondence detailing his pre-service bilateral knee dislocations, instances in service which he believes aggravated his pre-existing condition, and in-service medical examination and treatment. 

The Veteran has not been afforded a VA examination regarding the etiology of his bilateral knee disorders.  As there is insufficient competent medical evidence on file for the Board to make a decision on the claims, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain any potentially separately filed hospitalization records dated in 1951 from the San Diego US Naval Medical Hospital, and associate those documents with the claims file.

2. Then, please arrange for an examination in order to determine the nature and etiology of any current bilateral knee disorder.  All indicated tests and studies shall be conducted, upon review of the record, and examination of the Veteran.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following questions:

(A) Is it at least as likely as not that the Veteran's current bilateral knee disorder is etiologically related to active service?  Is there clear and unmistakable evidence that this bilateral knee disorder existed prior to service?  If yes, is there clear and unmistakable evidence that it was not aggravated due to active service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

